DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II, species 2, in the reply filed on 12/9/20 is acknowledged.  The traversal is on the ground(s) that the amended claims read on Invention II, species 2.  This is found persuasive.  Claims 1, 2, 4, 5, 9-13, and 28-33 are examined below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional inner and the additional outer optical fibers as required by claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberle, Jr. et al. (US 9,417,418 B2), hereinafter Eberle.
Re. Claim 1, Eberle discloses an optical cable comprising:

first inner optical fiber and a first outer optical fiber on opposing sides of the optical unit such that the optical unit receives a first optical signal from the first inner optical fiber and the first outer optical fiber receives a second optical signal from the optical unit (Fig 3; col. 1 lines 17-27; col. 4 lines 7-10 and 60-62);
a componentry cover 201 encapsulating an entirety of the optical unit and first portions of the first inner and the first outer optical fibers (Fig 3; col. 4 lines 60-62 and col. 5 line 3); and
a connector 257 including a second portion 217a of the first outer optical fiber, the second portion 217a being exposed to route the second optical signal (Fig 4; col. 5 lines 33-38).

    PNG
    media_image1.png
    620
    796
    media_image1.png
    Greyscale


Re. Claim 4, Eberle discloses the connector 257 further includes a ferrule 258 and the second portion 217a of the first outer optical fiber extends through the ferrule 258 (Fig 4; col. 5 lines 33-36).
Re. Claim 5, Eberle discloses the connector 257 further includes a connector housing surrounding a portion of the ferrule (col. 5 lines 50-51, and 54-57).
Re. Claim 9, Eberle discloses an additional inner optical fiber and an additional outer optical fiber, the additional inner and the additional outer optical fibers being on opposing sides of the optical unit such that the optical unit receives a third optical signal from the additional inner optical fiber and the additional outer optical fiber receives a fourth optical signal from the optical unit or such that the optical unit receives the fourth optical signal from the additional outer optical fiber and the additional inner optical fiber receives the third optical signal from the optical unit (Fig 3; col. 1 lines 17-27; col. 4 lines 7-10 and 60-62), wherein the componentry cover 201 further encapsulates respective first portions of the additional inner and the additional outer optical fibers (Fig 3; col. 4 lines 60-62 and col. 5 line 3), and wherein the connector 257 includes a respective second portion 217a of the additional outer optical fiber, the second portion of the additional outer optical fibers being exposed to route the fourth optical signal (Fig 4; col. 5 lines 33-38).
Under this interpretation, the additional inner optical fiber and the additional outer optical fiber are segments of an optical line 217, immediately adjacent the optical line 
Re. Claim 10, Eberle discloses the connector 257 further includes a ferrule 258 and the second portions 217a of the first outer optical fiber and the additional outer fiber extend through the ferrule 258 (Fig 4; col. 5 lines 33-36).
Re. Claim 11, Eberle discloses the connector 257 further includes a connector housing surrounding a portion of the ferrule (col. 5 lines 50-51, and 54-57).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 12, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberle.
Re. Claim 2, Eberle discloses the cable as discussed above, wherein the optical unit is a breakout.
In the embodiment discussed above and as seen in Figures 3 and 4, Eberle does not disclose an arrangement wherein the optical unit is a termination unit and each of the inner and outer optical fibers and terminates at the termination unit.
In a separate embodiment, Eberle discloses an optical unit 1011a/1004a in the form of a termination unit, wherein each of the inner and outer optical fiber 1009a and 1009b terminates at the termination unit (Fig 10; col. 8 lines 51-67, col. 9 lines 1).
The claimed arrangement would have been obvious to one of ordinary skill in the art, since Eberle discloses the cable with the termination unit allows the unit to be used 
Re. Claim 12, Eberle discloses the cable as discussed above, wherein the connector 257 further includes a connector housing (col. 5 lines 50-51, and 54-57) and the second portions 217a of the first outer optical fiber and the additional outer optical fiber extend through the connector housing (Fig 4; col. 5 lines 33-36).
However, Eberle discloses the connector is a conventional connector, and does not explicitly disclose the connector housing being non-cylindrical.
Conventional connectors including those with non-cylindrical housings, such as MPO connectors, and well known in the art and their use would have been obvious to one of ordinary skill in the art for the purpose of providing a conventional connector suited to terminate at least a pair of optical fibers.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 28, Eberle discloses an optical cable assembly comprising the cable as discussed above.
However, the embodiment of Figures 3 and 4 do not disclose the remaining limitations of the claim.
Eberle discloses an optical cable assembly comprising: a single fiber adapter coupled to connector 1003; a multi-fiber adapter coupled to connector 1004b, wherein the componentry cover 1001 including a first end and a second end and defining a longitudinal axis (longitudinal axis the vertical axis in Fig 10), wherein the single fiber adapter 1003 is coupled to the first end along the longitudinal axis and the multi-fiber adapter 1004 is coupled to the second end along the longitudinal axis; wherein a first inner optical fiber 1009a is a single optical fiber positioned within the componentry cover 1001 along the longitudinal axis and at least partially received in the single fiber adapters; and wherein the optical unit is a splitter 1011a/1004a positioned within the cover along the longitudinal axis and directly coupled to the single optical fiber 1009a; and a multi-fiber assembly 1009b-1009e positioned within the cover along the longitudinal axis and directly coupled to the splitter 1011a/1004a, the multi-fiber assembly 1009b-1009e including the first outer optical fiber wherein a connector 1011b positioned at least partially within the componentry cover along the longitudinal axis and directly coupled to the multi-fiber assembly 1009b and to the multi-fiber adapter, the first outer optical fibers extending within the MT ferrule, and
wherein the single-first inner optical fiber 1009a is in optical communication with the first outer optical fibers 1009b of the multi-fiber assembly via the splitter 1011a/1004a (Fig 10; col. 8 lines 49-67; col. 9 lines 1-10).
The claimed arrangement would have been obvious to one of ordinary skill in the art, since Eberle discloses the cable with the splitter unit allows the device to be used other applications, such as passive optical network applications, and allows for 
Moreover, while Eberle discloses the connector is a conventional connector (col. 5 lines 54-57), Eberle does not directly disclose the connector comprises a MT ferrule.
MT ferrules are well known in the art and their use would have been obvious to one of ordinary skill in the art for the purpose of providing a conventional connector suited to terminate at least a pair of optical fibers.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 29, Eberle renders obvious the cable assembly as discussed above.  Moreover, Eberle discloses the splitter 1011a/1004a is optically coupled to the single-first inner optical fiber 1009a and the multi-fiber assembly 1009b-1009e (Fig 10; col. 8 lines 66-67; col. 9 lines 1-5).
Re. Claim 30, Eberle renders obvious an optical cable assembly as discussed above.  The single fiber adapter optically connects an external single fiber cable to the single fiber connector 1003 such that an optical signal on the external single fiber cable optically couples to the first inner optical fiber 1009a and is split by splitter 1011a/1004a, wherein the split optical signals are optically coupled to the plurality of outer optical fibers in the multi-fiber assembly 1009b-1009e and output to the output connectors 
However, Eberle does not disclose the external single fiber cable is an LC cable.
LC cables and LC cable connectors are well known in the art as suitable for forming a single optical fiber line and terminating the same, and accordingly the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing necessary structure (i.e. an external cable and connector to couple to the arrangement of Fig 10) in a conventional format.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 31, Eberle renders obvious an optical cable assembly as discussed above.  In summary, connector-terminated cables are connected to each of the output connectors 1004b-1004e and are optically connected to the respective outer optical fibers of the multi-fiber assembly 1009b-1009e such that the connector-terminated cables are in optical communication with the external single fiber cable via the first inner fiber inner optical fiber, the splitter, and the first outer optical fiber of the multi-fiber assembly (Fig 10; col. 8 lines 51-67; col. 9 lines 1-5).  

However, Figure 10 fails to disclose the specific structure of the connector-terminated cables, and as such fails to disclose the arrangement comprising a connector-terminated cable in the form of a mechanical push-on (MPO) breakout cable, and wherein the multiple optical signals routed by the first outer optical fibers extending within the MT ferrule are further routed by corresponding optical fibers extending within the MPO breakout cable.
In the embodiment of Figures 3-4, Eberle discloses a connector-terminated cable in the form of a mechanical push-on (MPO) breakout cable 105 with MPO connector 109, wherein the multiple optical signals routed by the second portions 217a of the first outer optical fibers extending within the ferrule 257 are further routed by corresponding optical fibers extending within the MPO breakout cable 105 (Figs 3-4; col. 5 lines 26-49).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing an external connector and cable suitable for connection to Figure 10, as suggested by other embodiments of Eberle.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberle and Weigel (US 6,146,023), hereinafter Weigel.
Re. Claim 13, Eberle renders obvious the cable as discussed above, wherein Eberle renders obvious the use of a non-cylindrical connector.
However, Eberle does not disclose or suggest the conventional connector comprises a pair of ferrules, the connector housing surrounding portions of the pair of the ferrules, wherein the second portion of the first outer optical fiber extends through one of the pair of the ferrules, and wherein the second portion of the additional outer optical fiber extends through the other one of the pair of the ferrules.
Weigel discloses a connector with a non-cylindrical connector housing 1 and comprising a pair of ferrules 4, the connector housing 1 surrounding portions of the pair of the ferrules 4, wherein the connector comprises optical fiber 10 extending through the first ferrule 4 and another optical fiber 10 extending though the second ferrule (Fig 1; col. 3 lines 40-61). 
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Weigel discloses the multi-ferrule connector simplifies installation of the connector while ensuring proper optical coupling (Weigel: col. 1 lines 5-17 and 45-62). 
Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberle and Schofield et al (US 6,478,475 B2), hereinafter Schofield.
Eberle renders obvious the optical cable assembly as discussed above, including the obvious use of an MT ferrule.
Since Eberle does not disclose the MT ferrule, Eberle also does not disclose an arrangement wherein the mechanical transfer (MT) ferrule comprises:
an upper cover portion made of a material selected from the group consisting of glass and silicon and including first fiber grooves extending along a length thereof; 
a lower cover portion mated to the upper cover portion, made of a material selected from the group consisting of glass and silicon, and including second fiber grooves extending along a length thereof, wherein respective ones of the first and the second fiber grooves together define respective fiber passageways and wherein the first outer optical fibers extend within respective ones of the fiber passageways; and 
a plurality of alignment pins extending between the upper and the lower cover portions within pin passageways defined by pin grooves extending along the upper and the lower cover portions, the alignment pins further extending beyond adjacent ends of the upper and lower cover portions.
Schofield discloses an MT ferrule 10 comprising: 
an upper cover portion 13 made of a material selected from the group consisting of glass and silicon and including first fiber grooves 37 extending along a length thereof (Figs 2-4; col. 1 lines 28-30; col. 4 lines 1-2 and 18-26); 
a lower cover portion 12 mated to the upper cover portion 13, made of a material selected from the group consisting of glass and silicon, and including second fiber grooves 36 extending along a length thereof, wherein respective ones of the first and the second fiber grooves 36 and 37 together define respective fiber passageways and 
a plurality of alignment pins 25 extending between the upper and the lower cover portions 13 and 12 within pin passageways defined by pin grooves extending along the upper and the lower cover portions (i.e. pin groove 22a formed in the upper cover portion 13, and pin groove 22b formed in the lower cover portion 12), the alignment pins 25 further extending beyond adjacent ends of the upper and lower cover portions (Figs 1-4; col. 4 lines 5-11).
One of ordinary skill would have found it obvious to incorporate the teachings of Schofield and Eberle, thereby using the MT ferrule of Schofield as the obvious MT ferrule discussed above, since Schofield discloses their MT ferrule provides a solution to the problem of aligning optical fibers in MT ferrules and provides an optical connection minimizing optical loss (col. 2 31-33; col. 4 lines 5-11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which illustrate splitter modules, fiber breakouts, and optical connector cables known in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        1/15/21